Simpson, J.
(dissenting).
I am unable to concur in the opinion that the evidence submitted upon the trial of this case does not sustain the findings of the trial court upon any of the three stated decisive issues in the case. I am convinced, from an examination of the evidence, that, if any facts are established by the mass of testimony received, it is established that the defendant corporation was, from 1886 up to and for some time after 1891, in debt; that the success of its publishing enterprise was problematical; that the plaintiff, from 1886 up to the levy of the assessment of 1891, was a stockholder and actively participated in the business of the corporation; that he knew its actual condition; that he refused and failed to pay the assessment of 1891, because he did not desire to remain longer a stockholder in the corporation; that after his stock was declared forfeited, he acquiesced in such forfeiture and abandoned his rights as a stockholder; that he did not thereafter assume to be a stockholder in said company during a period of about seventeen years; that he was never thereafter recognized or treated as a stockholder by the managing officers of the corporation.
Further, I am of the opinion that these established facts fully sustain and warrant the finding of the trial court that plaintiff has lost the right to assert that he is now, and has ever since 1891 been, a stockholder in said corporation, and to question the validity of the sale of the paper in 1897. -
It is unnecessary to state the principles frequently announced *202governing the determination by this court of the question of the sufficiency of evidence to sustain the findings of the trial court. The evidence was conflicting. Industrious counsel have pointed out inconsistencies and contradictions in the testimony of most of the witnesses in the case. The determination of the weight of. such testimony, and the inferences to be drawn therefrom, are, for substantial reasons, committed primarily to the trial judge.
The evidence thus appearing to me to- sustain, within the applicable rule, the findings of the trial court referred to, I am of the opinion that the order denying a new trial should be affirmed.